Citation Nr: 0208480	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  94-30 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for amblyopia of the 
left eye.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals, fracture of the left humerus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran has reported active service from August 1970 to 
August 1990.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) initially from a 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The Board in September 1996 remanded 
the case after receiving the veteran's request for a Board 
hearing.  The veteran was present at a Board hearing in 
November 1997.

The Board in January 1998 remanded the issues of entitlement 
to service connection for amblyopia of the left eye and 
headaches and entitlement to increased ratings for the 
disabilities of the left shoulder, the hands and the knees.  

In a February 2000 decision, the Board denied entitlement to 
service connection for amblyopia of the left eye and 
headaches on the basis that the claims were not well-
grounded.  The Board granted an initial 20 percent rating for 
residuals, fracture of the left humerus and an initial 10 
percent rating for arthritis of the left knee, the right knee 
and arthritis of the left hand and the right hand.  

On January 8, 2001, the veteran appealed the Board's February 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In his January 9, 2001 Brief to the 
Court, the veteran specifically limited his issues on appeal 
to entitlement to service connection for amblyopia of the 
left eye and headaches and a rating in excess of 20 percent 
for residuals, fracture of the left humerus.  In this regard 
all other issues adjudicated in the February 2000 Board 
decision were withdrawn.  

In May 2001, the Court vacated the February 2000 Board 
decision and remanded the case to the Board for 
readjudication and disposition, consistent with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).

In October 2001, the Board wrote the veteran's representative 
and invited the submission of additional argument and 
evidence in support of the appeal.  There was no response to 
this letter and the appeal has been forward for adjudication.


FINDINGS OF FACT

1.  The competent medical evidence does not establish a nexus 
to service for amblyopia of the left eye.  

2.  The competent medical evidence of record shows that the 
veteran's headaches cannot satisfactorily be dissociated from 
his active service.

3.  Residuals of the left humerus fracture are principally 
limitation of motion to shoulder level and pain that result 
impairment from exacerbations of pain and may interfere with 
work, but without current evidence of overt weakness, 
incoordination, excess fatigability, or atrophy.


CONCLUSIONS OF LAW

1.  Amblyopia of the left eye was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 5107 (West 1991 and Supp. 2002); 38 
C.F.R. § 3.303 (2001).

2.  Headaches were incurred in active service. 38 U.S.C.A. §§ 
1110, 1131 5107; 38 C.F.R. § 3.303. 

3.  The criteria for an initial rating in excess of 20 
percent for residuals of the fracture of the left humerus 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Codes 5201, 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the VCAA 
recently codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing service-connection for amblyopia of the left eye 
and headaches or the initial rating increase exists, or was 
brought to the attention of the RO or the Board but not 
requested.  

The RO notified the appellant of the evidence needed to 
substantiate the claims by virtue of rating decisions, a 
statement of the case, and other pertinent correspondence, in 
particular the supplemental statement of the case, that 
discussed the evidence considered since the initial decision 
on appeal, and requests for assistance in development of 
evidence to support his claims.  The appellant was afforded 
the opportunity to submit arguments in support of the claims, 
and in fact did so.  

The appellant was afforded the opportunity to identify 
outstanding evidence crucial to the claims through RO 
correspondence.  He was again afforded the opportunity to 
identify outstanding evidence in October 2001 through Board 
correspondence.  He failed to respond to either request to 
submit additional argument and evidence in support of the 
appeal. Further, he received several comprehensive VA 
examinations that collectively include substantial 
information that will permit an informed determination of the 
claims on appeal.  

The case does not turn on a purely legal question, which the 
VCAA does would not affect.  See for example Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The Board finds that 
VA can provide no further assistance that would aid in 
substantiating the claim for claims on appeal.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for 
basic entitlement.  As a result, the Board believes the 
record is complete to the extent possible.  The veteran has 
not mentioned any relevant evidence that exists but not 
already obtained that would be crucial in the claims.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The RO developed the claim conscientiously and sought to 
obtain information from various sources that would be 
helpful.  No other relevant but outstanding records have been 
mentioned to warrant expenditure of additional adjudication 
resources.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).



I.  Service connection for amblyopia of the left eye and 
headaches.

Factual Background

The veteran's service medical records show a frontal head 
injury sustained in a May 1973 automobile accident.  An X-ray 
was read as negative and the impression was skull contusion.  
A clinical record entry dated in November 1973 notes skull 
sutures were removed.  It was reported in July 1975 that he 
was kicked behind right ear by prisoner in a jeep but had no 
pain at the area or headache.  An examination in October 1982 
showed he was normal neurologically and that he had 20/25 
distant vision.  In April 1980 it was reported that he did 
not wear glasses but mentioned poor judgment of distance and 
bad night visual acuity.  It was reported that he had been 
struck in the left eye at age 5 or 6 and told then he would 
probably have blurred visual acuity.  The examination found 
20/40 left eye visual acuity.  The diagnosis was amblyopia of 
the left eye.  

On an August 1987 examination the veteran was found to be 
normal neurologically, and left eye visual acuity was 20/30 
with refraction.  There was no history of headache or eye 
trouble.  In August 1987, upon referral from the reception 
station, it was reported that he never wore glasses and had 
been told he had a lazy eye.  It was noted he had been hit in 
the left eye at age 5 and did not have diplopia.  He 
complained of depth perception errors.  The assessment was 
constant left exotropia and hyperopia with hyperopic 
astigmatism of the right eye and no refraction at present.  
An examiner found him to be normal neurologically, and left 
eye visual acuity was 20/30 with refraction.  There was no 
history of headache or eye trouble. 

He complained of lazy left eye on the initial VA examination 
in late 1990 and on further examination in August 1991 he 
reported some difficulty seeing out of the left eye for 10 
years and gave a history of left eye trauma as a child.  His 
left eye visual acuity was 20/30 and the examiner mentioned a 
faint "RPE" irregularity in the left eye.  The impression 
was decreased visual acuity in the left eye on the basis of 
retinal pathology manifested by surface and "RFE" 
irregularities.  The examiner opined that the etiology cannot 
be determined but if not present earlier could represent 
central chorioretinopathy.  The examiner stated that 
exotropia with no diplopia cannot substantiate a claim of no 
eye deviation as a child.  The examiner opined that possible 
exophoria which decompensated with poor visual acuity in the 
left eye into exotropia was somewhat speculative since 
previous evidence of visual acuities would be required.  The 
examiner also reported mild refractive error of the left eye.

Guthrie Clinic records dated in January 1992 report headaches 
for two or three years, left side increase in past year with 
normal imaging study.  There was also reference to headache 
type unknown.  An August 1992 record entry noted the 
complaint that medication had caused headache and nausea.

A VA examiner for hypertension in December 1992 noted the 
veteran's headache complaints and doubted a relationship to 
blood pressure.  It was reported that the veteran believed 
headaches were related to stress or anxiety.  The physician 
opined that the headache history was quite possibly not 
related to blood pressure at all but may be a migraine type 
syndrome.  

On a VA examination in May 1993 the veteran reported a 
headache history of about two a month for which treatment had 
included injection for severe generalized headache.  The 
examiner opined that the veteran appeared to have a mild case 
of migraine.  

Guthrie Clinic records show in February 1995 that the veteran 
was concerned that headaches were associated with his 
hypertension.  The assessment was hypertension uncontrolled 
by medication and chronic headaches.

It was reported on a VA eye examination in September 1998 
that the veteran had long standing left eye amblyopia 
secondary to a left exotropia.  The report noted no injury or 
surgery to either eye.  His corrected visual acuity in the 
left eye was 20/30 and he had constant left exotropia.  Slit 
lamp examination showed clear cornea, anterior chamber, iris 
and lens.  The impression was left exotropia with amblyopia 
long-standing since childhood.  The examiner stated that this 
condition was not service-connected.  The examiner indicated 
that the veteran's claims file and the Board remand had been 
reviewed.

A VA neurology examination in September 1998 shows the 
examiner stated that the veteran's claims file and the Board 
remand had been reviewed.  The report noted the veteran's 
present employment and past medical history of headaches and 
joint pain.  Headaches were reported since the early 1980's 
and described as frontal, usually early morning and occurring 
approximately three times a month.  Blurred vision and nausea 
accompanied the headaches.  The veteran stated that he would 
take extra-strength Excedrin and lay down in a quiet dark 
room for about a half-hour.  He reported that about once in 
six months he had a headache that lasts most of the day and 
that he was absent from work two or three days a year because 
of headaches.  The assessment was headaches of unknown 
etiology.  The examiner stated that the probable etiology of 
headaches cannot be determined nor could the nature of the 
headaches.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." 

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 


(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claim 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).


Service Connection for Amblyopia of the Left Eye

Concerning amblyopia, the Board does recognize the service 
medical records on occasion mention this and refractive error 
of the left eye, but thereafter, the competent evidence does 
not offer a nexus to service for amblyopia of the left eye.  
The Board would point out that a refractive error, as 
provided by regulation, is not a disability under the law.  
The amblyopia of the left eye was found to represent a long-
standing disorder linked to childhood on recent VA 
examination.  There is the veteran's history of left eye 
trauma as a child and no basis to link the inception of 
amblyopia to any incident of service.  In summary, the 
medical evidence of record does not offer a nexus to service.  

Moreover, the September 1998 VA examiner, stated that the 
condition was not service connected.  This opinion is given 
substantial weight against service connection since it 
referred to the service medical records and the veteran's 
history in formulating the opinion of no nexus to service.  

As the record stands now, there is no competent opinion 
favoring the claim and as a result the Board is unable to 
find in favor of the veteran.  The veteran's statements and 
testimony in support of his claim is acknowledged.  His 
allegations are to the effect that his amblyopia of the left 
eye increased in severity during service, however, such 
allegations are not cognizable evidence since, as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's amblyopia of the left 
eye is related to his military service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

While there is medical evidence of a current disability of 
amblyopia of the left eye, there is no medical evidence of a 
nexus between the condition and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this case, the veteran has neither submitted nor 
identified supporting evidence amblyopia of the left eye was 
incurred in or aggravated by service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for amblyopia of 
the left eye.  The medical evidence clearly establishes a 
preexisting disorder and there is no evidence to suggest that 
the manifestations in service were any indication of more 
than what could be analogized to a flare up.

The presumption of soundness provides that a veteran is 
presumed to be in sound condition upon entry into service 
except for any defects noted at the time of examination for 
entry into service and may only be overcome by clear and 
unmistakable evidence.  38 U.S.C.A. § 1111; 38 C.F.R. 
3.304(b).  

VA bears the burden of proof to rebut the presumption of 
soundness.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
In view of his statements to medical personnel treating him 
in service he acknowledged an eye injury as a child and of 
being made aware of residual visual deficiency.  His 
statements conceding the preservice injury may be used as 
part of the basis for rebutting the presumption of soundness.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994), holding that 
the presumption of soundness could be rebutted by clear and 
unmistakable evidence consisting only of an appellant's own 
admissions of a preservice disability.  Here, the appellant 
stated to military clinicians that he was injured before 
military service and given a prognosis of impaired vision.  
Overall, there is credible evidence from the appellant of a 
preservice eye injury and competent medical evidence of 
preexistence.  Thus, in light of the facts available, the 
opinion of preexistence cannot reasonably be characterized as 
one based on an unsubstantiated bare conclusion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (holding that a report 
by a medical professional, that is not "bare conclusion 
without a factual predicate in the record," can constitute 
clear and unmistakable evidence rebutting presumption of 
sound condition).  

This evidence the Board finds constitutes clear and 
unmistakable evidence as contemplated in the law and 
regulations to rebut the presumption of soundness.  The 
medical relying on current medical evidence as well as 
history also distinguishes this case from Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994) and warrants a different result. 

Further, in order to properly rebut the presumption of sound 
condition, there is no requirement that the record must 
contain preservice medical evidence or that rebuttal of the 
presumption of sound condition can be based only on 
preservice evidence.  See Harris v. West, 203 F.3d 1347, 1351 
(Fed. Cir. 2000) (holding there is no absolute rule in the 
statute, the regulation, or the case law requiring 
contemporaneous preservice clinical evidence or recorded 
history before the presumption of sound condition may be 
rebutted).  

Turning to the issue of aggravation, the appellant may 
establish service connection for a preexisting injury or 
disease by demonstrating that the injury or disease was 
aggravated by active service.  Where a veteran can show an 
increase in preexisting disability, the law establishes a 
finding of aggravation.  However, an increase in disability 
must be the result of a worsening of the disability as 
opposed to mere temporary flare-ups of symptoms associated 
with the disability. See 38 U.S.C.A. § 1153; see also Davis 
v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991) ("increase" in 
disability during service does not include temporary or 
intermittent flare-ups of a preexisting condition and such 
are not considered inservice aggravation). 

When examined in its entirety, the Board must conclude that 
the appellant's service did not aggravate his preexisting eye 
disorder, as the medical evaluations through 1998 have not 
supported that conclusion.  Maxson, 12 Vet. App. at 458-59 
(holding evidence showing permanent increase in disability 
during service is required and consideration of a presumption 
of aggravation is not for consideration until permanent 
increase in disability has been established).  The medical 
reports that evaluated his eye complaints in service and 
thereafter have not indicated any increase of the disorder as 
a result of military service and supports the conclusion of 
temporary flare-up rather than permanent increase occurred 
during military service.  See Sondel v. West, 13 Vet. App. 
213, 219-20 (1999); Hunt, supra.  Thus, in view of the 
foregoing, the Board concludes that the evidence of record 
preponderates against the claim of service connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3.


Service connection for headaches

After a careful review of the record, the Board concludes 
that there is no preponderance of the evidence against 
finding that the veteran's headache disorder was not incurred 
in service.  In this regard, the veteran's May 1990 
separation examination noted a history of frequent or severe 
headaches.  Post service medical records variously diagnosed 
headache disorders of unknown etiology.  The September 1998 
examiner diagnosed headaches of unknown etiology.  He further 
stated that the probable etiology of headaches could not be 
determined nor could the nature of the headaches.  Although, 
the September 1998 VA opinion did expressly address whether 
or not a headache disorder was related to active service, it 
was consistent with the etiological chain of events for a 
case such as the veteran's, and provided a diagnosis of 
headaches.

While the September 1998 opinion is not entirely unequivocal 
in response to the Board's request for an opinion, the Board 
believes that the entire record, viewed liberally, in 
sufficient to place the evidence in relative equipoise.  That 
is, there is no competent evidence indicating that there was 
no link or even that it was more likely than not that his 
current headaches are not related to the headaches reported 
during service.  

In sum, applying the benefit of the doubt rule, the Board 
finds that the veteran's headaches cannot be satisfactorily 
or unequivocally disassociated from his period of active 
service.  The record reflects a well-documented history of 
headache complaints that began during service.  There is no 
preponderance of evidence to the contrary.  Therefore, 
service connection is warranted for headaches.  See for 
example Alemany v. Brown, 9 Vet, App. 518, 519-20 (1996).


II.  Evaluation of the left humerus.

Factual Background

The veteran's service medical records show pertinently a 
humeral head fracture and dislocation of the left shoulder in 
1983 with follow up though the year.  The May 1990 separation 
examination shows normal lower and upper extremities.  The 
history of arthritis and joint deformity referred to the left 
shoulder.  It was noted on the examination form that he was 
left-handed.  The designation of left handedness was also 
made on an August 1987 physical examination.

On a VA general medical examination in late 1990 the veteran 
complained of being unable to raise the left shoulder 
completely.  He provided a history of fracture and 
dislocation of the shoulder.  An examination found good range 
of motion without tenderness.  The shoulder had good muscular 
development.  

An orthopedic examiner reported the veteran's complaint of 
posterior aspect left shoulder pain particularly when using 
the arms above shoulder level.  The veteran was reported as 
being right-handed.  The examiner found the left shoulder 
stable, with normal contour and no tenderness.  There was a 
full range of motion of the left arm at the shoulder with 
forced elevation movements causing pain along the posterior 
aspect.  An X-ray was read as showing old traumatic 
deformity.  The diagnosis was postoperative residuals, healed 
fracture/dislocation of the left shoulder. 

The RO in November 1990 granted service connection for 
residuals, fracture/dislocation of the left humerus (minor) 
and rated it noncompensable under Diagnostic Code 5202 
criteria.  

Associated with the claims file are VA outpatient reports 
dated in 1991 that note complaints of left shoulder pain.  

On VA examination in October 1993 he complained of pain and 
limitation of motion in the left shoulder and reportedly said 
he was left-handed.  He showed very definite limitation of 
motion of the left shoulder, as he could not hyperabduct more 
than 10 degrees above horizontal.  Internal and external 
rotation was about 25 percent less than normal function.  The 
examiner stated that the veteran was very apprehensive with 
definite limitation of motion of the left shoulder.

In December 1993 a 10 percent rating was assigned from 
September 1990 for residuals of the left humerus fracture 
under Diagnostic Code 5203 criteria.

Lay statements in early 1995 report observations of the 
veteran's various joint complaints.  A VA examiner in early 
1995 opined that the veteran was prone to exaggerate 
complaints referable to the musculoskeletal system.  The 
veteran could not abduct the left arm more than 10 degrees 
above horizontal.  The pertinent conclusion was degenerative 
changes of the left shoulder. 

VA examination of the veteran in September 1998 included a 
review of the claims file and the Board remand.  He reported 
that the present symptoms were not changed but were 
problematic in his lifestyle and current vocation.  He 
reported that left shoulder discomfort more so than fatigue 
required him to rest the shoulder.  

On examination of the left shoulder, the examiner reported 
decreased range of motion with internal rotation 75-80 
degrees, external rotation limited to 85 degrees and 
abduction just shy of 90 degrees.  The veteran could equally 
internally rotate and extend the shoulder with elbow flexion 
bilaterally.  He reportedly had difficulty performing 
bilateral hands behind head specifically due to discomfort 
and decreased range of motion of the left shoulder.  Biceps 
and triceps and elbow pronation and supination of the forearm 
was rated as 5/5.  The cross-chest adduction and external and 
internal rotation of left shoulder limited by discomfort in 
that position and not by range of motion.  

The examiner reported no overt weakness of excess 
fatigability or incoordination in the left shoulder.  The 
examiner stated that the veteran did have limited range of 
motion and duration of range of motion.  The examiner noted 
that the veteran's work required him to be fully mobile and 
perform extended tasks that involved the use of his left 
shoulder but that the veteran stated he was adequately 
compensated by resting the shoulder as necessary.

The examiner indicated that the full severity could not be 
quantified but there was the expected guarding of the left 
shoulder and mildly decreased range of motion but with 
adequate strength within the range of motion that he did 
have.  There were no signs of muscle atrophy or any other 
signs of atrophy.  The examiner stated that the service-
connected disability did not cause excess fatigability or 
incoordination at the time of the examination.   

The examiner stated further that discomfort was experienced 
with hand behind the head maneuver due to discomfort and 
decreased range of motion of the left shoulder and again 
restated the findings for the cross-chest adduction with 
internal and external rotation of the left shoulder.  The 
examiner stated there were no clinical findings that identify 
an increased impairment of use of the left shoulder and that 
the full severity of the left shoulder could not be 
quantified.  


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2002).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2001), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 117 (1999). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Arm (minor), limitation of motion to 25° from side shall be 
rated 30 percent.  Midway between side and shoulder level or 
at shoulder level warrants a 20 percent evaluation.  
Diagnostic Code 5201. 

Arm (major), limitation of motion to 25° from side, shall be 
rated 40 percent.  Midway between side and shoulder level 
shall warrant a 30 percent evaluation.  At shoulder level, a 
20 percent may be assigned.  Diagnostic Code 5201. 


Other impairment of the humerus (major/minor) manifested by 
loss of head (flail shoulder) shall be rated 80/70 percent.  
With nonunion (false flail joint) a 60/50 percent rating is 
provided.  Fibrous union shall be rated 50/40 percent.  
Malunion with marked deformity shall be rated 30/20 percent 
and with moderate deformity 20/20 percent.  Recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all movements shall be rated 30/20 
percent and 20/20 with infrequent episodes and guarding of 
movement at shoulder level.  Diagnostic Code 5202.

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.


Analysis

As discussed previously, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the claim.  The veteran has been provided 
comprehensive evaluations in connection with the claim and 
other records have been obtained as the Board asked for in 
remanding the case.  Stegall v. West, 11 Vet. App. 268 
(1998).  The RO had a medical evaluation that addressed the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and comment on the 
extent of functional loss as discussed in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  It was the holding in Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996), that functional loss due to 
pain will be rated at the same level as the functional loss 
where motion is impeded.  The Board interprets the failure to 
respond to the October 2001 letter as the appellant's 
indication there is no additional evidence that is pertinent 
to the claim.  

The Board notes that the RO rated the disability of the left 
humerus in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5203, which assess basically movement 
characteristics of malunion or nonunion as the primary rating 
criteria for the incremental ratings of 10 and 20 percent for 
the major or nondominant extremity.  The rating scheme allows 
for the application of Diagnostic Code 5201, which provides 
for characteristic movement limitation of motion of the arm 
with incremental ratings from 20 to 40 percent.  

The Board finds the rating scheme for limitation of motion 
appropriate for the veteran's disability in view of the 
diagnosis for the left humerus symptomatology.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21.  Recurrent dislocation has not been reported 
which appears to make the choice of the current rating scheme 
more appropriate than the initially selected rating scheme 
under Diagnostic Code 5202.  The Board also observes that an 
analogous rating application to ankylosis under Diagnostic 
Code 5200 would be inapplicable in view of the findings on 
examinations since service.  The Board is satisfied that the 
record establishes the veteran's left hand as the dominant 
extremity.  38 C.F.R. § 4.69.

As noted in the introduction the Board the veteran's left 
shoulder disability is currently evaluated as 20 percent 
disabling.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the assignment of a rating in excess of 20 percent for his 
left shoulder impairment.  A careful review of the evidence 
fails to show that the left shoulder disability is 
characterized by limitation of motion of the left arm to 25 
degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5201.  

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence more 
nearly approximates the current 20 percent rating for the 
left shoulder for the entire period of this appeal.  
38 C.F.R. § 4.7.  Clearly, the objectively confirmed 
manifestations that would support a higher evaluation under 
any rating scheme applicable to the disability are not shown.  
Examiners have not confirmed a neurologic component of the 
disability nor was there any quantifiable measure of 
additional range of motion lost with exacerbations.  However, 
the examiners have not suggested that the range of motion 
would be so limited as to meet or more nearly approximate the 
criteria for the next higher evaluation of 30 percent under 
Diagnostic Code 5201.  

In addition the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to pain and factors other than limitation of 
motion as described on two VA examinations appear to support 
no more than a 20 percent rating.  The Board must point out 
that the VA examinations are consistent in the objective 
findings for the left shoulder and the disability appears to 
have been essentially little changed from the standpoint of 
limitation of motion.  There is appreciable limitation of 
motion but e manifestations that complement the range of 
motion for the shoulder appear to place the preponderance of 
the evidence against the claim for a rating in excess of 20 
percent.  Specifically, the recent examinations did not 
confirm disuse, weakened movement, excess fatigability or 
incoordination.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the assignment of a rating in excess of 20 percent for his 
left shoulder impairment.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra.


Extraschedular Rating

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  And 
under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience. 

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
veteran's well-documented medical history in VA medical 
treatment records shows the left shoulder has been afforded 
treatment.  There is also evidence of current employment and 
statements and testimony of limitations in the workplace 
imposed by the disabilities.  Consideration is warranted 
under the principles established in Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, e.g., 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  There does 
not appear to be probative evidence that any nonservice-
connected disorders affect his left shoulder in such a manner 
to render impractical the application of the regular 
schedular standards.  See for example Johnston, 10 Vet App. 
at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a left shoulder 
disability.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
However, the components individually or collectively do not 
appear to meet essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
disability being considered.  

The most recent examination report, which confirms work that 
is presumed to be full-time as it not otherwise described 
does not establish an exceptional or unusual disability 
picture as a result of the left shoulder disability.  Indeed, 
the veteran informed the examiner of the rest requirements at 
work and in essence commented on the means taken to deal with 
his left shoulder symptoms.  Further, the Board does not find 
any extraneous circumstances that could be considered 
exceptional or unusual such as were present in Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) to warrant a different 
result in view of the veteran's work history and treatment 
for his service-connected disability components as reflected 
in the record.  See also Fleshman v. Brown, 9 Vet. App. 548, 
552-53 (1996); Shipwash, 8 Vet. App. at 227.  


ORDER

Entitlement to service connection for amblyopia of the left 
eye is denied.  

Entitlement to service connection for headaches is granted.

Entitlement to an initial evaluation in excess of 20 percent 
for residuals, fracture of the left humerus is denied.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

